Exhibit 10.6
FOURTH AMENDMENT TO MANAGEMENT AGREEMENT
BETWEEN
RETAMA DEVELOPMENT CORPORATION,
RETAMA PARTNERS, LTD.
AND
RETAMA ENTERTAINMENT GROUP, INC.
DATED: DECEMBER 1, 1997
PREMISES: RETAMA PARK RACETRACK
SELMA, TEXAS
Fourth Amendment to Management Agreement
Initials                                          
Date                                          

27



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO MANAGEMENT AGREEMENT
THIS FOURTH AMENDMENT TO MANAGEMENT AGREEMENT effective January 1, 2010 amends
that certain Management Agreement dated as of December 1, 1997, between Retama
Development Corporation having an office at 1 Retama Parkway, Selma, Texas 78154
(“Owner”), Retama Partners, Ltd. having an office at 1964 South Alamo, San
Antonio, Texas 78204 (“License Holder”), and Retama Entertainment Group, Inc., a
Texas Limited Liability Corporation, having an office at 1 Retama Parkway,
Selma, Texas 78154 (“Operator”).
The Management Agreement is hereby amended as follows:
     1. The term of the Agreement outlined in Section 2.1 shall be hereby
extended to November 1, 2020.
All other provisions of the Management Agreement shall remain in full force and
effect.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year above written.

                      OWNER:    
 
                    RETAMA DEVELOPMENT CORPORATION    
 
               
 
      By:   /s/ Gary P. Baber
 
Name: Gary P. Baber    
 
          Title: Chairman    
 
               
 
  OPERATOR:            
 
                    RETAMA ENTERTAINMENT GROUP    
 
               
 
      By:   /s/ Bryan P. Brown
 
Name: Bryan P. Brown    
 
          Title: CEO    

Fourth Amendment to Management Agreement
Initials                                          
Date                                          

28